DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12 May 2022.
Claims 1, 8 and 9 have been amended.
Claim 7 has been canceled.
Claims 1-6 and 8-9 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments incorporating the limitations of Claim 7 into the independent claims are sufficient to overcome the art based rejections, those rejections are respectfully withdrawn.
Applicants amendments are insufficient to overcome the 101 rejections previously raised, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 12 May 2022 have been fully considered but are not persuasive.
Applicant argues that the claims are not directed to a mental process and are integrated into a practical application.  Examiner respectfully disagrees.    The specification describes that before planning a route the company needs to know which routes are in demand and then plans accordingly.  This is a business problem that exists outside of the realm of computer technology.  The claims merely illustrate a series of steps for analyzing and planning routes that could be done the same way mentally or manually with pen/paper.  The claims do not include any additional elements that impose meaningful limits on the scope of the claim.  The additional elements do not plan a significant part in permitting the claimed methodology to be performed but instead function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Independent claims 1, 8 and 9 recite determining a region sequence according to a movement trajectory, counting a user traffic between two positions, calculating a public transport efficiency value, calculating a public transport resource satisfaction degree as a product of public transport efficiency and user traffic, and planning a bus route accordingly.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The claims set forth a series of observations and evaluations, e.g. determining, counting, calculating, taking the product as a satisfaction degree and planning a route, thus supporting their mental processes grouping.  But for the “processor” and “memory storing instructions” causing the operations language, the claims encompass a user making decisions and evaluations in their mind or with the assistance of pencil and paper.  The mere nominal recitation of a generic processor and memory does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing executable instructions, and non-transitory medium storing a program causing operations.  These elements are recited at a high level of generality and merely automate the claimed steps.  Each additional limitation is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  There are no additional elements that meaningfully limit the implementation of any of the abstract claims instead the processor and memory merely act as a tool to “apply” the exception in a generically recited computer environment. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-6 include all of the limitations of independent claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations that merely narrow the abstract concept by describing additional observation and evaluation mental process steps including acquiring a movement trajectory, receiving position data and other information, additional determinations, calculations, products and data or result generations, and updating trajectories, e.g. gathering more data.  The claims do not include any additional elements that transform the claims into a patent eligible invention.  Claims 1-6 and 8-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623